DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a MEMS mirror arrangement for detecting an angular range of up to 180°, comprising: a carrier substrate on which a mirror which oscillates about at least one axis is suspended, a transparent cover which is connected to the carrier substrate in a hermetically sealed manner and which comprises a semi-shell dome with an ellipsoidal cross-sectional surface, said dome rising above an essentially circular base surface, wherein the dome is provided with an inner dome shell and an outer dome shell which form boundary surfaces and the ratio of the height F to the diameter D of the inner and/or outer dome shell is between 0.4 and 0.6 and the difference between the ratio of the height Fi to the diameter Di of the inner dome shell and the ratio of the height Fa to the diameter Da of the outer dome shell lies between ±0.002 and compensation optics which are arranged outside the dome in a predefined beam path for an incident beam bundle, wherein the middle of the mirror coincides with the middle point of the base surface of the dome with a maximum tolerance of ±20% of the diameter of the base surface of the dome…Claims 2-11 are allowed due to their dependency upon claim 1. 
Regarding claim 12, the prior art of record fails to teach or suggest a method for manufacturing an MEMS mirror arrangement, the method comprising: a) providing a tool which consists of a material which prevents an adhesion of a hot, glass-like material or is coated with a material which prevents an adhesion of a hot, glass-like material, b) providing the tool with through-openings before or after the provision, c) laying the cover wafer of glass-like material onto the tool which is provided with through-openings, wherein a negative pressure is applied at the side which is away from the cover wafer, d) tempering the composite of the tool and of the cover wafer under atmospheric conditions in a manner such that a plurality of domes is formed by way of the sucking of the cover wafer into the through-openings, e) after cooling the composite of the tool and the cover wafer, removal of the tool, f) arranging a mirror wafer which comprises a plurality of mirrors which are suspended on the carrier substrate, with respect to the cover wafer in a manner such that the mirror middles each lie in the middle point of the domes…Claims 13-23 are allowed due to their dependency upon claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875